Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5 & 7 are allowed.  The prior art of record does not teach the claimed line start synchronous reluctance motor comprising, inter alia, a rotor body comprising six separate regions (P1, P2, P3, P4, P5, P6) which are arranged to have opposite polarities, wherein the flux barriers, which are formed in the separate regions of the rotor body that are arranged to have opposite polarities, are formed to be asymmetrical to each other, wherein the plurality of conductor bars are arranged asymmetrically in the separate regions of the rotor body that are arranged to have opposite polarities, wherein seven conductor bars, eight conductor bars, seven conductor bars, seven conductor bars, eight conductor bars and seven conductor bars of the plurality of the conductor bars are arranged to be asymmetrical to each other in the first, second, third, fourth, fifth, and sixth separate regions (P1, P2, P3, P4, P5, P6), respectively, of the rotor body that are arranged to have opposite polarities, and wherein in the flux barriers, a first unit barrier is formed between an inner side portion of one-side conductor bar and an inner side portion of the other-side conductor bar between which a maximum distance is formed inside the separate regions of the rotor body, and a second unit barrier is repeatedly formed between an inner side portion of one-side conductor bar and an inner side portion of the other-side conductor bar between which a maximum distance is formed inside separate regions between the first unit barrier and the outer circumferential portion of the rotor body, and a third unit barrier is repeatedly formed between an inner side portion of one-side conductor bar and an inner side 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BURTON S MULLINS/Primary Examiner, Art Unit 2832